DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 08/23/2021 has been received and made of record.
Claims 1, 2, 4, 6, 8-10, 12, 14, 16, 17, 20-22, and 24-29 are currently pending in Application 15/930,175. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 08/23/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 6-10, 12, and 14-24 under 35 USC 103 have been fully considered and are persuasive in view of Applicant’s perfection of priority claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nanda (US 2006/0107166 A1) and Lei (US 2021/0120537 A1) as detailed below.

Claim Objections
Claim 9 is objected to because of the following informalities:  “forth circuitry” should read “fourth circuitry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10, 12, 14, 16, 17, 20-22, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2018/0270022 A1) in view of Nanda (US 2006/0107166 A1) and further in view of Lei (US 2021/0120537 A1).

Regarding claims 1, 9, and 20, Sun discloses a method, apparatus, and medium (Sun: Paragraph [0006], “a method, a computer-readable medium, and an apparatus are provided”) comprising: 
	first circuitry, configured to receive indication information (Sun: Figure 3 and Paragraph [0038], “base station 310 in communication with a UE 350” contains multiple processors including RX/TX processors and Controllers/Processors, Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”; these are processed by the base station’s processors before being output); 
	 second circuitry, configured to determine a code block group corresponding to a bit "1" in the received indication information as a to-be-transmitted code block group in K code block groups, output the bit sequences  (Sun: Figure 3 and Paragraph [0038], “base station 310 in communication with a UE 350” contains multiple processors including RX/TX processors and Controllers/Processors, Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”); 
	wherein a transport block is segmented into C code blocks,  and the C code blocks are grouped into the K code block groups(Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an , C and K are both positive integers, and wherein the received indication information comprises K bits, each of the K bits is either "1" or "0" and corresponds to one of the K code block groups (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted”, “the UE 604 may determine that 4 CBGs out of 12 failed a CRC check”), respectively; 
	third circuitry, configured to, in response to a code block of the C code blocks belonging to the to-be-transmitted code block group, process the code block to obtain a bit sequence, and in response to a code block of the C code blocks not belonging to the to-be-transmitted code block group, skip processing the code block (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted… Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs”; the other 8 code block groups are skipped); and 
	fourth circuitry, configured to output the bit sequences (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”); 
	wherein the processing a given code block of the C code blocks comprises: 
		performing rate matching on a coded block corresponding to the given code block, wherein the coded block is obtained after encoding the given code block, and the coded block comprises bits from the given code block and check bits (Sun: Paragraph [0039], “interleaving, rate matching, modulation/demodulation”); or 
		encoding the given code block (Sun: Paragraph [0039], “coding”).  
	Sun does not explicitly that the indication assigned to “0” and “1” (NAK/failure and ACK/success) is arbitrary and reversible. 
	However, Nanda discloses this feature (Nanda: Paragraph [0060], “Note that in various embodiments detailed herein, a NAK may be identified by a 0 in a bitmap, and an ACK as 1. This is for example only, as skilled practitioners will readily adapt alternate bitmaps or NAK/ACK representations as desired”).
	*Sun and Nanda are analogous art in the same field of endeavor as the invention as all are code block handling. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Nanda’s recognition of the arbitrary assignments of bits to successes and failures into the system of Sun so to allow for ease of implementation and compatibility with different systems. 
	Nanda and Sun does not explicitly disclose that the coded blocks include the CRC bits. 
	However, Lei discloses this feature (Lei: Paragraph [0005], “during the code block segmentation procedure, a code block level CRC of 24 bits may be calculated for and appended to each code block”).
	Sun-Nanda and Lei are analogous art in the same field of endeavor as the invention as all are drawn to code block handling. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the Lei’s CRC inclusion and bit indications into the system of Sun-Nanda so to allow for standards compliance and greater system efficiency (Lei: Paragraph [0005]). 

Sun-Nanda-Lei teaches 2/10/21. The method/apparatus/medium according to claim 1/9/20, wherein for an initial transmission of the transport block, the to-be-transmitted code block group comprises the K code block groups (Sun: Paragraph [0063], “The base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs”; in this example., K=12).  

Sun-Nanda-Lei teaches 4/12/22. The method/apparatus/medium according to claim 1/9/20, wherein the received indication information is received from a receiving end of the transport block (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted”).  

Sun-Nanda-Lei teaches 6/14. The method/apparatus according to claim 1/9, wherein the quantity K is determined based on one or more of the following information items: 
	a length of the transport block, a maximum quantity of bits of acknowledgement information fed back by a receiving end of the transport block, or a quantity of code block groups that is indicated by control signaling (Sun: Figure 6 and Paragraph [0063], “The base station 602 may send an initial .  

Sun-Nanda-Lei teaches 8/16/24. The method/apparatus/medium according to claim 1/9/20, further comprising: 
	performing at least one of: 
	rate matching, interleaving, code block concatenation, or modulating operations on the bit sequences, to obtain to-be-transmitted bit sequences (Sun: Paragraph [0039], “interleaving, rate matching, modulation/demodulation”).  

Sun-Nanda-Lei teaches 17. The apparatus according to claim 9, wherein the apparatus is a terminal or a network device (Sun: Paragraph [0034], “access point… mobile terminal”).  

Sun-Nanda-Lei teaches 25/27/29. The method/apparatus/medium according to claim 1/9/20, wherein for a retransmission of the transport block, the to-be-transmitted code block group comprises one or more code block groups of the K code block groups (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is .  

Sun-Nanda-Lei teaches 26/28. The method/apparatus according to claim 1/9, wherein: 
	after skipping processing a first code block of the C code blocks, a quantity of bits of an output of skipping processing of the first code block is zero (Sun: Figure 6 and Paragraph [0063], “The UE 604 may send an ACK/NACK feedback 612 including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE 604 needs the failed CBGs to be retransmitted… the CBG bitmap is shown as "111100010111" where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted… Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs”; the other 8 code block groups are skipped; it is understood that if all CBGs are successfully received, that there is no retransmission, i.e., none of the bits are output). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453